NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                         2009-3102

                                    TERESITA LAZARTE,

                                                   Petitioner,

                                              v.

                        OFFICE OF PERSONNEL MANAGEMENT,

                                                   Respondent.

                 Petition for review of the Merit Systems Protection Board
                                   in SF-0831080468-I-1.

                                         ON MOTION

                                         ORDER

       The court treats Teresita Lazarte's informal brief as a motion for leave to file her

brief out of time.

       Upon consideration thereof,

       IT IS ORDERED THAT:

               The motion is granted and the brief is accepted for filing.

               The Office of Personnel Management should calculate its brief due date

from the date of filing of this order.

                                                   FOR THE COURT


       MAR 2 5 2009                                 /s/ Jan Horbaly
            Date                                   Jan Horbaly
                                                   Clerk                              FILED
                                                                             U.S. COURT OF APPEALS FOR
                                                                                THE FEDERAL CIRCUIT
cc:    Teresita Lazarte
       Leslie Cayer Ohta, Esq.                                                   MAR   2 5 2009
s8
                                                                                   JJur rlinitstai
                                                                                       CLERK